Case 1:19-cv-00679-FB-PK Document 10 Filed 06/03/19 Page 1 of 1 PagelD #: 44

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X
DERRICK U. DENNIS, on behalf of himself and i
all others similarly situated, : Case No.: 19-cv-00679 (FB)(PK)

Plaintiffs,
: STIPULATION AND ORDER
Vv. : OF DISMISSAL WITH
: PREJUDICE
DULUTH HOLDINGS, INC.,
Defendant.
x

 

IT IS HEREBY STIPULATED AND AGEED between Plaintiff, Derrick U. Dennis,
and Defendant, Duluth Holdings, Inc., through their respective undersigned counsel, that the
above-captioned action is discontinued and is hereby dismissed with prejudice, without costs or

attorneys’ fees to any party.

 

Ane

Dated this day of May, 2019. Dated this 3 day of 2019.

SHALOM LAW, PLLC TANNENBAUM HELPERN SYRACUSE
& HIRSCHTRITT, LLP

Jonathan Shalom, Esq. Elizabeth E. Schlissel, Esq.

Andrew W. Singer, Esq.
124-04 Metropolitan Avenue

Kew Gardens, NY 11415 900 Third Avenue

718-971-9474 New York, New York 10022

jshalom@jonathanshalomlaw.com 212-508-6714

Attorneys for Plaintiff Derrick U. Dennis schlissel@thsh.com
singer@thsh.com

Attorneys for Defendant Duluth Holdings, Inc.

SO ORDERED:

 

Hon. Frederic Block, USDJ

-9-
